Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 19-BG-586

                  IN RE LAWRENCE R. RADANOVIC, RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                           (Bar Registration No. 10413)

           On Report and Recommendation of the Board on Professional
                   Responsibility Ad Hoc Hearing Committee
                  Approving Petition for Negotiated Discipline
                                 (DDN 422-14)

                            (Decided: October 31, 2019)

      Before THOMPSON and EASTERLY, Associate Judges, and STEADMAN, Senior
Judge.


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1(d) regarding the appropriate citation of this opinion.



      In this disciplinary matter, the Ad Hoc Hearing Committee (the Committee)

recommends approval of a petition for negotiated attorney discipline. See D.C. Bar

R. XI, § 12.1(c). The petition is based on respondent’s voluntary acknowledgement

that he undertook a joint representation without a fee agreement, failed to inform his
                                          2


clients that a conflict of interest may arise out of the representation, and continued

representing both clients after a conflict arose, in violation of D.C. Rules of

Professional Conduct 1.5(b), 1.4(b), 1.7(b)(1), 1.9, and 1.16(a)(1). The proposed

discipline is a thirty-day suspension from the practice of law, stayed in favor of six

months of probation with conditions.



      Having reviewed the Committee’s recommendation in accordance with our

procedures in uncontested disciplinary cases, see D.C. Bar R. XI, § 12.1(d), we agree

that this case is appropriate for negotiated discipline and that the proposed

disposition is not unduly lenient or inconsistent with dispositions imposed for

comparable professional misconduct. Accordingly, it is



      ORDERED that respondent Lawrence R. Radanovic is hereby suspended

from the practice of law in the District of Columbia for thirty days, with the

suspension stayed in favor of six months of probation subject to the following

conditions: that respondent shall not engage in any misconduct in this or any

jurisdiction during his probationary period and that he shall complete four hours of

ethics-related continuing legal education courses preapproved by Disciplinary

Counsel, and submit proof of attendance within thirty days of such attendance.

Additionally, respondent agrees that in the event his probation is revoked he shall

serve the full thirty-day suspension.     We direct respondent’s attention to the
                                            3


requirements of D.C. Bar R. XI, § 14(g) requiring respondent, if his probation is

revoked, to file an affidavit with this court in order for his suspension to be deemed

effective for purposes for reinstatement.




                                                                  So ordered.